Mr. Justice Hebel dissents and cannot concur in the conclusion reached by the majority opinion of this court that the plaintiff cannot recover damages for the assault and rape that was committed by a man who appeared on the railroad station premises of the defendant where the plaintiff went for the purpose of taking and being conveyed by a 4:59 a.m. train to her place of employment. The defendant impliedly invited the plaintiff to use the depot for the purpose of taking a train of defendant as indicated. At the time of the occurrence no employee of the defendant was in charge of this depot. A duty existed on the part of defendant to the plaintiff, going to its station to use its facilities, to keep its premises in a reasonably safe condition for the protection of patrons. (Milauskis v. Terminal Ry. Ass’n of St. Louis, 286 Ill. 547; Trust Co. of Chicago v. New York Cent. R. Co., 285 Ill. App. 482; Newberry v. Baltimore & O. C. T. R. Co., 223 Ill. App. 304.) It appears from the record that bums and loiterers who were taking advantage of the “warming room” had been evicted by the police, and of those facts defendant had notice.